ORDER
PER CURIAM.
The defendant, HBE Corporation, appeals the judgment entered by the Circuit Court of St. Louis County following a jury verdict rendered in favor of the plaintiff, Wayne Burrus. The jury assessed damages against HBE for commissions, which Burrus earned while in HBE’s employ but which HBE failed to pay. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court’s judgment is affirmed. Rule 84.16(b)(5).